Status of the Prior Art
Nandi (US 2015/0354220) and Paradis (US 2014/0130435) each teach polyisocyanurate foam boards.  Nandi teaches a plurality of foam insulation boards used in a roof system application (abstract and paragraph [0002]).  Paradis teaches a plurality of foam insulation boards used in a roof system application, where the thickness and/or density of the foam core can be modified depending on the ultimate use of the foam composite board (paragraphs [0002], [0023], and [0040]), where higher density foams are selected where impact resistance is required, and lower density boards are selected where thermal insulation properties are desired (paragraph [0040]).  However, neither Nandi nor Paradis, when considered alone or in combination, teach the claimed methods and resultant density variation between a medial portion and outer surfaces of the foam, as claimed.
Baitinger (USPN 4,645,710) teaches the use of an adhesive which improves the adherence between a facer material and polyisocyanurate foam, where the adhesive includes hydroxyl functional groups which are permitted to interact with the applied polyisocyanurate foam core (abstract and column 2, line 9 to column 4, line 20), which corresponds to the claimed treatment of a facer material with a flow of hydroxyl containing molecules.  However, Baitinger fails to teach or reasonably suggest the resultant density variation between a medial portion and outer surfaces of the polyisocyanurate foam, as claimed.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The closest prior art of record Nandi (US 2015/0354220), Paradis (US 2014/0130435), and Baitinger (USPN 4,645,710) while broadly teaching the limitations of the presently claimed invention, do not teach or suggest the combination of limitations as presently claimed in either claim 1 or 9. 	Specifically, none of Nandi, Paradis, or Baitinger teach or reasonably suggests a method of forming a polyisocyanurate foam board comprising: providing a polyol; adding an isocyanate and a catalyst to the polyol to form a polyisocyanurate foam; treating an inner surface of at least one facer material with a flow of hydroxyl containing molecules; and coupling the polyisocyanurate foam to the treated inner surface of the facer material; wherein a density of the polyisocyanurate foam is lowest at an interface formed between the treated inner surface and the polyisocyanurate foam.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783